United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1505
                     ___________________________

                              Lucretia A. Penn

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

             State Farm Mutual Automobile Insurance Company

                    lllllllllllllllllllllDefendant - Appellee
                                   ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                        Submitted: January 29, 2021
                          Filed: February 9, 2021
                               [Unpublished]
                              ____________

Before KELLY, MELLOY, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.
      In this diversity action, Lucretia Penn challenged the denial of coverage for
insurance claims. She now appeals following the district court’s1 adverse grant of
summary judgment on her claims for breach of contract.

      After careful review of the record and the parties’ arguments on appeal, we find
no basis for reversal. See Smith v. Toyota Motor Corp., 964 F.3d 725, 728 (8th Cir.
2020) (de novo review of grant of summary judgment; this court applies state
substantive law in diversity case). Accordingly, we affirm. See 8th Cir. R. 47B. We
also deny Penn’s pending motion to supplement her reply brief.
                        ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-